BARNARD, P. J.
The proof established a clear case of negligence against the defendant. On the 20th of December, 1886, plaintiff was a passenger on the defendant’s cars, and, while he was in the act of getting off the train, the conductor, who was intoxicated, pulled the door shut, with a great deal of force, and caught the plaintiff’s right hand, and quite seriously injured him. The jury found a verdict of $300. The verdict is very moderate, if' the plaintiff’s evidence be credited. The only question, therefore, upon appeal, is whether any error was committed on the trial. V-The defendant offered on the trial to prove that the plaintiff had made a claim for damages against the West Shore Railroad Company and against the Delaware & Hudson Railroad Company. This was excluded, unless connected with this injury. This was not claimed, but it was claimed that a right to cross-examine the plaintiff as to other injuries was proper, to discredit the witness and to show that this claim was manufactured. The evidence was properly excluded. The mere fact that the plaintiff had been a witness before, and had had other claims for damages for injuries against other corporations, would, of itself, prove nothing. The merits of each case must be tried. A mistaken claim would be of no importance as establishing a character for asserting manufactured claims of injury. A witness’ credibility cannot be affected unless something more is proven than that the plaintiff had made claims for injuries at other times of other companies. A party may sue as often as he is injured, and there is no presumption that can properly be based upon such actions without proof of facts showing, or tending to show, that the claims were dishonest. The case is not like that class of cases where other frauds are permitted to be proven to show the fraudulency of the contract asserted by a party against a fraudulent vendee, x
The evidence that the injury to the hand occasioned an injury to the general health was properly admitted. It was the direct consequence of the injury, and the complaint avers that the injury to the hand was serious, permanent, and painful. There was a sufficient averment to support the testimony as to the general health.
The evidence on the trial was conflicting,—not as to the accident, for the plaintiff and his son are the only witnesses as to the occurrence. The manager of the defendant testifies as to subsequent declarations and conduct of the plaintiff. The defense impeached the general character of the plaintiff for credibility. The case was tried with great thoroughness, and the conclusion reached by the jury upon the disputed facts should be decreed final on appeal. Judgment and order denying new trial affirmed, with costs.- All concur.